1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GENENTECH, INC., a Delaware                        Case No.: 18-CV-1518 JLS (JLB)
     corporation,
12
                                       Plaintiff,       ORDER GRANTING JOINT
13                                                      MOTION TO BIFURCATE
     v.                                                 “EXCEPTIONAL CASE”
14
                                                        DETERMINATION AND
     ELI LILLY AND COMPANY, an Indiana
15                                                      ATTORNEY FEES REQUEST
     corporation,
16                                   Defendant.         (ECF No. 78)
17
18         Presently before the Court is Plaintiff Genentech, Inc. and Defendant Eli Lilly and
19   Company’s Joint Motion to bifurcate the “exceptional case” determination under 35 U.S.C.
20   § 285 and attorney fees motion under Federal Rule of Civil Procedure 54(d)(2). (“Mot.,”
21   ECF No. 78).
22         On March 16, 2020, the Court granted Plaintiff’s motion to voluntary dismiss with
23   prejudice this action in its entirety and declared Defendant the prevailing party. See ECF
24   No. 77. Defendant now intends to file a motion for attorney fees pursuant to Federal Rule
25   of Civil Procedure 54(d)(2) and 35 U.S.C. § 285. Mot at 2. Under section 285, “a court in
26   an exceptional case may award reasonable attorney fees to the prevailing party in a patent
27   infringement lawsuit.” Id. (citing Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
28   134 S. Ct. 1749, 1756 (2014)). The Parties request the Court decide exceptionality before

                                                    1
                                                                              18-CV-1518 JLS (JLB)
1    Defendant presents evidence on the amount of its reasonable attorney fees. Id. They make
2    this request because the stay-at-home orders issued throughout the country in response to
3    the COVID-19 pandemic has made it difficult for Defendant to collect and timely organize
4    their billing information necessary to meet their burden to prove the reasonableness of
5    attorney fees. Id.
6          Good cause appearing, the Court GRANTS the Joint Motion. Defendant may file
7    its motion on exceptionality on or before April 1, 2020. Defendant must include a fair
8    estimate of its attorney fees requested in its motion. If the Court determines the case is
9    exceptional and that Defendant is entitled to attorney fees, Defendant must file a motion
10   requesting reasonable attorney fees within fourteen days after the Court issues its order on
11   exceptionality.
12         IT IS SO ORDERED.
13   Dated: March 31, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18-CV-1518 JLS (JLB)
